Title: To George Washington from Brigadier General William Irvine, 28 May 1779
From: Irvine, William
To: Washington, George



Sir
Camp Near Millstone [N.J.] May 28th 1779

I am honoured with your letter of this day, and however incapable of so Great a Task, Shall in Obedience to Your Excellencys Command give Such opinion as my Ideas for the Present moment furnishes me with.
I am at some loss with respect to our Numbers But Shall suppose the whole Strength including those at Rhode Island & Exclusive of those to the Westward, to be About Eleven Thousand—then we are far inferiour to the Numbers the enemy Can bring to act in the Space of a few Days—as the Great advantage of the water cariage puts it in their Power to act either collectively, or by Deteachment with so much more ease than we can, that they can Support [each] other on any emergency—I fear if we keep our Army so Distant, they will attack some one part, perhaps with their whole force—or at least as many as will insure success.
For These Reasons I apprehend our Whole forces Should be Collected So within Supporting Distance—but then the enemy will be so Strong When their Reinforcments arive that it is Natural to Suppose they will try to Bring us to a General Action, in which Case, Should we be Defeated the Consequences would be Dreadful—for I much Doubt whether we should ever be able to Recruit our army even to the Strength it now is—therefor it Behoves us to be Extreamly Cautious how we Dispose of them.
On the other hand, if the Depreciation of our Currency holds on much longer, we shall never be able to Get Supplies for a Nother Campaign—in this case Acting Defensively, will not do, therefor I am Persuaded we should Collect our whole force—& perhaps call Militia—and either take Possession of Some Strong post Pretty Distant from New York, or if Possible Attack them there or at Rhode Island, Before their Reinforcements Arive—If we Carried Either we should be able to act at least Defensively the Remainder of this Campaign, this would Keep up the Spirits of our Army, and Country, and Probably the Enemy finding themselves baffled, they would be induced to offer honourable terms of Peace through the Course of Next winter.
If we are able to act on the Defensive by Collecting and Keeping Possession of Strong Ground, it will Perhaps in some Degree answer the same purpose.
My Reason for Keeping at some Distance from New York is, that I think should we be near, and they mean to Attack us, they Could do it with every man—but if we are at a Distance they will be Obliged to leave a Considerable Garison—by which we shall be more nearly equal—for this Purpose; Should the highlands be our post—the New York and Connecticut Militia Drawn to White plains or Bedford might Amuse or should we Occupy the Country Near Morristown, they, will answer the same end—The Last I think the most advantagious Situation Should it not be thought propper to Act Offencively—My first Reason for this Situation is on Account of a healthy Country Secondly, its being Convenient for Supplies from every Quarter, and also more Central in Case the Enemy Carry their main force into any of the southren states, and I Beleive with Respect to Strong Ground it is Inferiour to None.
Takeing the whole into view—from the Information I am Possessed of—in Particular, the Depreciation of our money—Avarice, Self interested Schemes, and the small Prospect (from these Causes) of either augmenting our Army or even Keeping it as it is now—I am firmly of Opinion we should (if Practicable) attack some one of their Deteachments with Vigor, or Get the whole army Collected into a place of the Greatest Safety, the former of these would I think be most for the honour of our arms—& I hope also for the advancment of the Common Cause.
I Could wish not to Appear too Sanguin—nor yet Discover pusilanimity—and hope your Excellency will bear with me in Giving this unconnected, or Rather Divided Opinion, when you Consider that your letter has Conveyed the first true State of our Affairs that has come to my Knowledge. I have the Honour to be Your Excellencys Most Obedient Hume Servant
Wm Irvine
